ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 1/27/22 wherein claims 17 and 19 were canceled.
	Note(s):  Claims 1-16, 18, and 20-34 were amended.

DECLARATION
The Examiner acknowledges receipt of the declaration of attribution filed under 37 CFR 1.130 by Huailei Jiang on 1/27/22.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 1/27/22 to the rejection of claims 20-26, 33, and 34 made by the Examiner under 35 USC 103 have been fully considered and deemed persuasive because Applicant submitted a declaration of attribution under 37 CFR 1.130 filed 1/27/22.  Therefore, the said rejection is hereby WITHDRAWN.
103 Rejection
	The 103 rejection over Jiang et al (The Journal of Nuclear Medicine, published online April 21, 2016, Vol. 57, No. 9, pages 1454-1459) is WITHDRAWN because Applicant submitted a declaration of attribution under 37 CFR 1.130 on 1/27/22.

WITHDRAWN CLAIMS
Claims 1-16, 18, and 27-32 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

COMMENTS/NOTES
For clarity of claims 20-26, 33, and 34, the following changes are respectfully suggested.
	Rewrite independent claim 20 as follows.
	20.	(Currently Amended)  A method of radiolabeling tetrafluoroborate (TFB) with 18F-fluoride, the method comprising:
	(a)	trapping 18F-fluoride on an anion exchange column;
	(b)	reacting 18F-fluoride with boron trifluoride (BF3); and 
	(c)	isolating the 18F-TFB from unreacted 18F-fluoride and BF3 from the anion exchange column, wherein the resultant 18F-TFB has a specific activity of at least 5 GBq/µmol.
	Replace claim 21 with the following.
	21.	(Currently Amended)  The method of claim 20, wherein the BF3 in step (a) is provided in a solution of boron trifluoride-tetrahydrofuran (BF3-THF) complex in petroleum ether.
 Replace claim 22 with the following.
	22.	(Currently Amended)  The method of claim 21, wherein BF3-THF complex is filtered to remove TFB before reacting with 18F-fluoride.

It should be noted that no prior art is cited against Applicant’s elected Group III (pending claims 20-26, 33, and 34).  Applicant’s elected of Group III in the reply filed on 10/4/21 is acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)) and made FINAL.
	Note(s):  The claims are distinguished over the prior art of record because the prior art neither anticipate nor render obvious a method of radiolabeling tetrafluoroborate as set forth in independent claim 20.  The closest art is Applicant’s own work (Jiang et al, The Journal of Nuclear Medicine, published online April 21, 2016, Vol. 57, No. 9, pages 1454-1459) over which a declaration of attribution under 37 CFR 1.130 was submitted.

Prior to the mailing of this office action, the Examiner contacted the Attorney to discuss the suggested changes and to indicate subject matter free of the prior art of record.  The changes were discussed on 4/22/22.  As of 4/26/22, no response was received regarding the various things discussed in the interview.  Please see the attached interview summary dated 4/22/22.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        April 26, 2022